10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

MICHELLE ZAPINSKI, an individual,
Plaintiff

V.

WAL-MART STORES INC., a foreign
corporation d/b/a WAL-MART
SUPERCENTER #1584; DOES 1 through 10,
inclusive; ROE CORPORATIONS 11
through 20, inclusive; and ABC Lll\/IITED
LIABILITY COMPANIES 21 through 30,
inelusive,

Defendants

 

Case No.: 2:17-cv-02176-APG-NJK

Order Regarding Settlement

Based on the parties’ Notice of Settlement, the parties shall tile a stipulation to dismiss,

or a joint report on the status of their Settlement, by April 26, 2019.

DATED this 20th day of March, 2019.

€/¢./

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

